Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Status of Claims
1.	Claims 1, 2, 5, 7 and 8 are currently under examination, wherein claim 1 has been amended and the claim 8 has been newly added in applicant’s amendment filed on November 2nd, 2021. Claims 4 and 6 have been cancelled by the applicant in the same amendment. The 1.132 declaration filed by applicant on November 2nd, 2021 is acknowledged herein.
Status of Previous Rejections
2.	The previous rejections of claims 1, 2 and 4-7 under 35 U.S.C. 103 as stated in the Office action dated August 9, 2021 have been withdrawn in light of applicant’s amendment filed on November 2nd, 2021. A new ground of rejection has been established as follows.
Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

3.	Claim 8 is rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which applicant regards as the invention.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

4.	Claims 1, 2, 5, 7 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Takajo et al. (US Pub. 2014/0234638 A1).
	With respect to claims 1, 2, 5, 7 and 8, Takajo et al. (‘638 A1) discloses a method of producing a grain-oriented electrical steel sheet comprising applying a tension coating to a grain-oriented electrical steel sheet after a final annealing and a flattering annealing of the sheet; heating the sheet to a high temperature (e.g. above 100oC); then cooling the sheet to room temperature to enhance the film tension and reduce iron loss; and domain-refining the sheet by irritating the sheet with an electron beam to introducing thermal strain and reduce iron loss (abstract, paragraphs [0004], [0005], [0019]-[0022], [0042] and [0043]). The claimed features of a coil shape of the sheet and domain-refining under a reduced pressure is known in the art of grain-oriented electrical steel sheets. Takajo et al. (‘638 A1) does not specify whether the heating, cooling and domain-refining are carried out continuously in a single production line. However, one of ordinary skill in the art would be motivated to perform these steps in a single production .
Response to Arguments
5.	The applicant’s 1.132 declaration and arguments filed on November 2nd, 2021 have been fully considered but they are not persuasive.	
The 1.132 declaration is insufficient to overcome the rejection of claims 1, 2 and 4-7 based upon 35 U.S.C. 103 as set forth in the last Office action because Takajo et al. (‘638 A1) discloses that to reduce iron loss, magnetic domains can be refined by enhancing a film tension applied using the difference in thermal expansion between the film and a steel substrate by forming a film on the steel substrate that has expanded at a high temperature and then cooling the steel substrate to room temperature; or by introducing thermal strain using a laser, an electron beam, or a plasma jet (paragraphs [0004] and [0005]) wherein Takajo et al. (‘638 A1) at least suggests the claimed heating and cooling temperature ranges as discussed above. The flattening annealing disclosed by Takajo et al. (‘638 A1) in paragraph [0042] has not been relied upon to establish the ground of rejection of the claimed heating and cooling steps. The 1.132 declaration and the previous 1.132 declaration filed by the applicant on February 18, 2021 have not established the criticality of the amended heating and cooling oC, 45oC, 50oC, 125oC, 200oC, 220oC and 240oC should be tested while maintaining other process parameters substantially the same to establish the criticality of the claimed heating temperature range.
With respect applicant’s arguments which are similar to those in the declaration, see examiner’s response to the declaration above. 
Conclusion
6.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WEIPING ZHU whose telephone number is (571)272-6725.  The examiner can normally be reached on Mon-Fri 8:00-17:00.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Hendricks can be reached on 571-272-1401.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Weiping Zhu/
Primary Examiner, Art Unit 1733


11/4/2021